Citation Nr: 1418429	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to specially-adapted housing or a special home adaptation grant.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 1995, from January 1996 to October 1997, and from October 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran is service connected for PTSD, rated as 100 percent disabling; obstructive sleep apnea, evaluated as 50 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; carpal tunnel syndrome of the left hand; evaluated as 10 percent disabling; radiculopathy involving the right lower extremity associated with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; traumatic brain injury, to include memory loss (TBI), evaluated as 100 percent disabling from February 22, 2009, 70 percent disabling from August 16, 2011 and 10 percent disabling from January 22, 2012; and hypertension, irritable bowel condition, to include diarrhea, and headaches associated with TBI, each evaluated as noncompensable.

2.  The Veteran's service-connected disabilities do not result in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

3.  The Veteran's service-connected disabilities do not result in blindness in both eyes with 5/200 visual acuity or less; or the anatomical loss or loss of use of both hands; or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk; or residuals of an inhalation injury.

CONCLUSION OF LAW

The basic eligibility requirements for specially adapted housing or a special home adaptation grant are not met. 38 U.S.C.A. §§ 2101(a) 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2010-2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2009, of the criteria for entitlement to specially-adapted housing, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most-recently provided VA examinations to address his myriad of service-connected disorders in August 2010, August 2011, October 2011, and January 2012, which discussed applicable medical principles and are adequate upon which to decide the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Specially-Adapted Housing and Special Home Adaptation Grant

In this case, the Veteran claims that his service-connected disabilities, set out earlier, render him incapable of functioning normally within his home, as he uses a cane to assist with ambulation.  Per a statement, he indicated that medical professionals have told him that his condition will not improve, and that he was taking 120 mg of morphine each day for pain.  He stated that he was unable to stand for long periods, and that he was unable to walk long distances.  He noted that his daily activities were limited to a seated position.  He requested that VA widen his doorways and sidewalks around his home, as well as install adequate safety measures, so as to prevent falls.  He noted that his inability to move freely between his house and yard has restricted the activities he can enjoy with his family.  Although the Veteran also indicated that he was service connected for a bilateral knee disability, as of the date of this decision, that is not accurate.  See Statement, December 2010.

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  However, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: 

(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, 

(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

38 C.F.R. § 3.809(b) (2010-2013).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a veteran is entitled to VA compensation for permanent and total disability due to: 

(1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

(2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

38 C.F.R. § 3.809 (2013).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010-2013). 

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2013).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013).

The term ""loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

In the present case, the Veteran has not claimed, nor does the record show, that he is blind, has full thickness, deep partial thickness or subdermal burns, or residuals of an inhalation injury.  Turning to the evidence of record, and specifically the documents which discuss the Veteran's musculoskeletal/neurological disabilities, in addition to his TBI, a June 2007 VA examination report indicates that he was unable to exercise due to orthopedic complaints, and that he was only able to walk two blocks.  On examination, he walked with a normal gait, though extensive orthopedic complaints included carpal tunnel syndrome and low back pain.  While the Veteran also reported knee pain, he is not currently service connected for a knee disorder.

A VA neurological examination, also conducted in June 2009, noted that the Veteran had a history of low back pain which radiated down his right leg.  A recent MRI revealed degenerative disc disease with some foraminal narrowing, causing his right leg pain.  He denied incapacitating episodes, or any other neurological manifestations, aside from carpal tunnel in his right upper extremity.  In his hands, the Veteran complained of intermittent numbness in the thumb and index finger with repetitive use, as well as cramping.  He did not receive any surgical treatment, and he did not take pain medication at that time.

On examination, the Veteran had a "good range of motion" of the lumbar spine, with forward flexion to 85 degrees.  He did not display paraspinal musculature spasms, though there was some tenderness to palpation along the low right side.  An examination of the peripheral nerves concluded with no evidence of right carpal tunnel syndrome, and a mild positive result on the left.  He had full range of motion of both hands and wrists with no pain.  He was diagnosed with mild carpal tunnel syndrome, as well as degenerative disc disease of the lumbar spine with intermittent, right lower extremity radiculopathy.  

A VA outpatient report from December 2008 indicated that the Veteran had no need for adaptive equipment following complaints of back and neck pain.  He also reported radiating pain down to his hips.  A January 2009 VA report noted that an x-ray of the left hand was normal, despite the diagnosis of carpal tunnel syndrome.  

A letter from the Veteran's spouse, dated in December 2009, noted that he required specially-adapted housing for his back.  She indicated that he suffered from severe mobility impairment, to the point that he was unable to walk.  She indicated that he can't walk, and it limited what they were able to do as a family.  She acknowledged that the Veteran had received a special stool from VA, as well as a Power Chair and a Power Chair elevator.  She indicated that the Veteran walked with a cane, and that he was unable to walk for more than 5-6 minutes.

In May 2010, the Veteran was afforded a VA TBI examination.  Manifestations of his TBI included headaches, memory loss, and dizziness (associated with headache flare-ups, but vertigo was not diagnosed).  Also noted was moderately-severe fatigue and some malaise was indicated, though the Veteran was mobile.  It was noted that he walked with a cane and that he was able to ambulate.  He reported that his balance was affected during the dizzy spells, but again, that was during migraine flare-ups, and the Veteran was in bed during those times.  Pseudoseizures were diagnosed, but there was no indication that such attacks resulted in a decreased ability to perform activities of daily living.  

On examination, motor function was 4/5, muscle tone was satisfactory, and a mild sensory deficit was noted in the lower extremities, but otherwise the legs were normal.  His gait was antalgic.

An August 2010 letter from a VA provider noted that the Veteran was permanently and totally disabled as the result of PTSD and a TBI, in addition to chronic pain, though this note regarded the Veteran's ability to maintain employment, and did not address his mobility within his home.

Two additional VA TBI examinations were undertaken in this case.  The first, conducted in August 2011, noted that the Veteran suffered from severe headaches once per week, during which he was incapacitated.  However, there was no weakness or paralysis related to the TBI.  Constant dizziness was noted, as well as fatigue and malaise.  However, the examiner specifically noted that mobility and balance were unaffected by the TBI symptoms.  Motor function of the upper and lower extremities was normal on objective testing, and gait abnormality was not indicated.  

In January 2012, the Veteran's headache disorder was analyzed in detail.  As to other symptoms, motor activity was normal "most of the time," though moderately slowed due to his use of morphine.  There was no indication of motor dysfunction related to his TBI, nor sensory dysfunction or visual impairment.  In fact, the examiner determined that the Veteran's TBI did not result in a functional impact on the Veteran's ability to work.

Most recently, in May 2013, the Veteran reported to the VA for low back pain and radicular symptoms (supported by an MRI).  However, there was no indication that the Veteran's range of motion, or his ability to move within his home, had deteriorated since the time of his last VA examination.

Taking this evidence into account, the criteria for specially-adapted housing are not reflected in the Veteran's disabilities, as he has not demonstrated the loss of use of one lower extremity with residuals of an organic disease or injury which affects the function of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Veteran's reports of chronic back pain with radiculopathy to the lower extremities have been taken into account.  However, testing revealed essentially normal range of motion on examination, with no additional musculoskeletal or neurological anomaly.  The most recent TBI examination indicated that mobility was not hindered by his disability, nor was balance.  While the evidence of record indicates that he is unable to walk great distances, or stand for a long time, and that he uses a cane for ambulation, that same evidence simply does not support such a conclusion. 

The Veteran also fails to meet the criteria necessary for a home adaptation grant.  A total review of the evidence of record shows that the Veteran is not blind, does not have anatomical loss or loss of use of the hand, burns, or residuals of an inhalation injury.  While carpal tunnel syndrome has been diagnosed in the left hand, it has been classified as mild, and x-rays have been negative for further abnormalities of the hands or wrists, which have full range of motion.  Therefore, a determination of whether such pertinent disability is permanent and total is moot and does not need to be addressed at this time.  He does not meet the disability requirements necessary for a home adaptation grant.  Therefore, entitlement to a special home adaptation grant is not warranted.

While the Board sympathizes with the Veteran, his future need for specially-adapted housing or a special home adaptation grant is not a question for consideration.  The issue before the Board is the Veteran's current disability picture.  In that regard, the Board concludes that none of the medical evidence of record presently shows that he has regular and constant use of an assistive device for his normal mode of locomotion, save for a cane, and there is no showing in any medical report that his mobility is significantly impaired over short distances due to a service-connected disability.  As such, the Veteran does not have any of the required qualifying disabilities necessary to meet the requirements for specially-adapted housing or a special home adaptation grant, and therefore specially-adapted housing or a special home adaptation grant is not warranted at this time. 


ORDER

Entitlement to specially-adapted housing or a special home adaptation grant is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


